Dear Executive Secretary James M. Kubicek,
¶ 0 This office has received your recent request for an official Opinion of the Attorney General in which you asked, in effect the following question:
Is the Oklahoma Peanut Commission, a non-appropriated agency,required to deposit interagency reimbursements for FICA savingspursuant to 74 O.S. 1991, § 1347[74-1347]?1
¶ 1 Your question refers to deposits required to be made to the General Revenue Fund from savings to the State from tax benefits which result from the State's flexible benefits plan:
  Beginning April 1, 1991, all monthly interagency reimbursements for projected employer Social Security (FICA) savings made pursuant to the State Employees Flexible Benefits Plan Act shall be deposited into the General Revenue Fund of the State Treasury.
74 O.S. 1991, § 1347[74-1347]
¶ 2 Our duty is to ascertain and give effect to expressed legislative intent in a statute. Moss v. City of Oklahoma City,897 P.2d 280, 286 (Okla. 1995). Further, the Legislature, unless prohibited by the Constitution, has the right to declare fiscal policy of the State. Application of Oklahoma Capitol ImprovementAuthority, 355 P.2d 1028, 1031 (Okla. 1960).
¶ 3 We note that the State Employees Flexible Benefits Act, 74O.S. 1991 and Supp. 1996, §§ 1341-1348 (the "Act"), defines employer, for purposes of Section 1347, as:
  [A]ny state agency, board, commission, department, institution, authority, officer, bureau, council, office or other entity created by the Oklahoma Constitution or statutes, but shall not include any school district, or political subdivision of the state[.]
74 O.S. Supp. 1996, § 1342[74-1342](4).
¶ 4 The Act applies, in general, to any State employee "eligible to participate in the State and Education Employees Group Insurance Act . . . or an employee of the Oklahoma Employment Security Commission." 74 O.S. Supp. 1996, § 1342[74-1342](3).
¶ 5 The Oklahoma Peanut Commission was created by the Oklahoma Legislature pursuant to 2 O.S. 1991, § 1103[2-1103]. The Commission is authorized to employ necessary personnel. 2 O.S. 1991, §1106[2-1106](6).
¶ 6 The Act makes no distinction between appropriated and non-appropriated agencies. From the language used in the Act, we cannot imply such a distinction. No exception is made in the statutes governing the Oklahoma Peanut Commission. Thus, we must opine that the Legislature intended all agencies, regardless of the method of funding, to comply with Section 1347 with regard to all employees of such agencies who are eligible to participate in the State and Education Employees Group Insurance Act.
¶ 7 It is, therefore, the official Opinion of the AttorneyGeneral that:
The Oklahoma Peanut Commission, a non-appropriated agency, isrequired to deposit interagency reimbursements for FICA savings,pursuant to 74 O.S. 1991, § 1347[74-1347], into the General RevenueFund.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JAMES ROBERT JOHNSON ASSISTANT ATTORNEY GENERAL
1 Your original question referred to Section 1346 of Title 74. Since the pertinent portion of that section was repealed by the Legislature, the remaining provision in Section 1347 was used for our response to your question.